Citation Nr: 1633689	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-23 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army and the Army National Guard of Arkansas.  He had active duty service from October 2001 to March 2002, and September 2002 to February 2003.  He also served on Active Duty for Training (ACDUTRA) from June 1991 to August 1991, June 1992 to August 1992, April 1996 to May 1996, May 1998 to June 1998, and March 17, 2002 to March 31, 2002.  He also appears to have been mobilized for some duty from February to July 2003, the nature of which will be clarified further below.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a March 2015 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required to ensure compliance with the Board's March 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the March 2015 remand, the Board directed the AOJ to obtain a VA medical opinion on the etiology of the Veteran's diagnosed left eye disorders.  The Board included several questions for the examiner to answer, including whether it is at least as likely as not that each left eye disorder that preexisted ACDUTRA after 2004 was permanently worsened due to a period of ACDUTRA after 2004.  In a January 2016 medical opinion, a VA examiner addressed the Veteran's left eye diagnoses of high myopia, myopic degeneration, presumed ocular histoplasmosis, chordial neovascular membrane, and macular scarring.  The examiner opined that the Veteran's diagnosis of choroidal neovascular membrane was less likely than not due to a period of active duty or a period of ACDUTRA prior to 2004, but did not address whether disorder was permanently worsened by a period of ACDUTRA after 2004.  That matter will be clarified below.

As noted, the Veteran's Army National Guard retirement points indicate that he was mobilized for active service from February 2003 to July 2003, the record lacks information as to whether his service was state controlled and under Title 32 of the U.S. Code, under Title 10 of the U.S. Code, or whether he was called into federal service by the President of the United States.  On remand, the AOJ should clarify this matter.

It is noted that the March 2015 remand instructed the AOJ to attach a memorandum to the claims file that delineates the Veteran's periods of active duty, ACDUTRA, and inactive duty for training (INACDUTRA).  While this was not done, additional personnel records were received post-Remand which essentially confirm all the dates and character of duty as set forth above in terms of active duty and active duty training.  Given the nature of the disability, and no contentions that it was incurred during any period of INACDUTRA, further verification of those dates is not indicated.  There is a need to clarify the nature of the one period set out in the above paragraph.  Otherwise this development was essentially accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left eye disorder, to the extent not currently on file.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Veterans Health Care System of the Ozarks dated since January 2016.

2.  The AOJ should review the Veteran's military records as well as any orders issued by the Arkansas Army National Guard and determine whether the Veteran's active service with the Arkansas Army National Guard from February 2003 to July 2003 was state-controlled and under Title 32 of the U.S. Code, under Title 10 of the U.S. Code, or whether the Veteran was formally called into Federal service by the President of the United States.  

All such available records should be associated with the claims file.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records. 

3.  After the preceding development is completed, obtain a VA medical opinion from the January 2016 VA medical examiner on the etiology of the Veteran's diagnosed left eye choroidal neovascular membrane.  If the January 2016 VA examiner is unavailable, obtain a new VA medical opinion from a similarly qualified VA examiner.  The claims file must be made available to the examiner.  Specifically, the examiner is requested to provide an opinion as to whether the aforementioned left eye disorder was aggravated (permanently made worse) by any period of ACDUTRA.  As noted, this opinion was offered as to the other eye disorders on the most recent addendum, but this particular matter was not addressed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed. 

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

